Citation Nr: 0514313	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-03 151	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include entitlement to separate ratings for each 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from October 1992 to 
February 2001.

2.  On April 18, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2001, the RO granted service connection for 
tinnitus and assigned a 10 percent disability rating.  In 
February 2003, the veteran requested an increased rating.  
This claim was denied by letter dated February 7, 2003.  The 
veteran submitted a notice of disagreement with this decision 
in November 2003.  A statement of the case was issued in 
January 2004, and the veteran submitted a substantive appeal 
later that same month.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact 



or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


